         Case 1:16-cr-00387-JMF Document 539 Filed 07/27/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

2018.12.20 Letter re
  No-Seek DP.pdf
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       July 26, 2021

BY ECF                                                          Application GRANTED . The Clerk of Court is
The Honorable Jesse M. Furman                                   directed to terminate Doc. #538. SO ORDERED.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                      July 27, 2021
         Re:       United States v. William Vazquez-Baez,
                   S12 16 Cr. 387 (JMF)

Dear Judge Furman:

        The Government writes, on behalf of the parties, to respectfully request a five-day extension of
the deadline to file motions in limine in this case. This is the parties’ second request for a modification
of the schedule governing pretrial submissions and disclosures. On July 11, 2021, the parties requested
a modification of the pretrial schedule that adjourned for two weeks the parties’ deadlines for motions
in limine, oppositions, and replies, and disclosure of defense expert notices. Dkt. No. 534. The Court
granted the request on July 12, 2021. Dkt. No. 535.

        Since the parties’ July 11, 2021 modification request, the Government has extended a formal
written plea offer to the defendant, which was set to expire tomorrow. This afternoon, however, the
Government learned from defense counsel that, due to prison-related delays and limitations, counsel
have not had sufficient time to review the plea agreement with the defendant in person. Accordingly,
the Government agreed to extend the plea offer until Thursday July 29, 2021.

        In the hope that the parties can use the time to complete a pretrial resolution, the parties
respectfully request that the Court adjourn for five days—that is, until Wednesday August 4, 2021—
the deadline for the filing of motions in limine. The parties note, however, that they do not want to
encroach on the Court’s opportunity to review and decide any motions in limine if the defendant does
not accept the Government’s plea offer. Accordingly, the parties are not requesting any adjournment
of the August 13, 2021 deadline for oppositions to motions in limine, the August 20, 2021 deadline for
replies, or any of the other pretrial deadlines in the Court’s May 10, 2021 Order (Dkt. No. 511) or July
12, 2021 Order (Dkt. No. 535).

         The parties thank the Court for its consideration of this request.
       Case 1:16-cr-00387-JMF Document 539 Filed 07/27/21 Page 2 of 2

Hon. Jesse M. Furman                                                          Page 2
July 26, 2021


                                         Respectfully submitted,

                                         AUDREY STRAUSS
                                         United States Attorney

                                   By:
                                         Lara Pomerantz /Justin Rodriguez /
                                         Andrew Thomas
                                         Assistant United States Attorneys
                                         (212) 637-2343/2591/2106


  cc: Counsel of record (by ECF)
